DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with partial traverse of Groups III and IV (claims 25-30 and 31-40), or otherwise Group III (claims 25-30) and Species A (claims 28 and 29) in the reply filed on 1/10/2022 is acknowledged. It is noted that the restriction election filed 11/19/2021 included claims 25-29 in Group III and claims 30-39 in Group IV due to a typographical error in the amended claims filed on 9/13/2018 where claim 30 is not separated from claim 29. The claims in Groups III and IV are herein corrected.
Applicant traverses the restriction of Groups III and IV because independent claims 25 and 31 are drawn to a method for characterizing a thyroid health issue and recite the generation of a therapy model to improve or correct the thyroid health issue and require processing of an aggregate set of samples from a population of subjects. 
It is respectfully submitted that this is not persuasive. Groups III and IV do not form a single general inventive concept because while both Group III and IV transform the microbiome composition dataset and the microbiome functional diversity dataset into a characterization model of the thyroid health issue, each group performs this action differently. Group III transforms the supplementary dataset and features extracted from at least one of the microbiome composition dataset and the microbiome functional diversity dataset, and Group IV transforms the datasets into a characterization model which is diagnostic of the thyroid health issue producing observed changes in dental and/or gingival health. 
Claims 1-24 and 30-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/19/2021.

Claim Status
Claims 1-40 are pending.
	Claims 1-24 and 30-40 are withdrawn.
	Claims 25-29 are under examination.
	Claims 25-29 are rejected.

Priority
	The instant Application claims the benefit of domestic priority to US provisional application 62/216,002, filed 9/09/2015. Application 62/216,002 does not provide support for: characterizing the mental health issue in association with a subset of the set of functional aspects, the subset derived from at least one of clusters of orthologous groups of proteins features, genomic functional features from the Kyoto Encyclopedia of Genes and Genomes (KEGG), chemical functional features, and systemic functional features (claim 27); any of the taxa of TABLE A (claim 29); or any of the functional groups of TABLE A (claim 29).
	Applicant's claim for the benefit of a prior-filed application, PCT/US2016/051173, filed 9/09/2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Accordingly, each of claims 25-26 are afforded the effective filing date of the 9/09/2015, and each of claims 27-29 are afforded the effective filing date of 9/09/2016.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10 in FIG. 1A; 20 in FIG. 1B; 30 in FIG. 1C; and 40 in FIG. 1D.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	

Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the Specification as originally filed on 9/13/2018.
Abstract
The abstract of the disclosure is objected to because it recites “Methods, compositions, and systems are provided for detecting one or more a thyroid health issues”, which should be amended to recite “Methods, compositions, and systems are provided for detecting one or more [[a]] thyroid health issues” or similar. Correction is required.  See MPEP § 608.01(b).
Hyperlinks
	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Non-limiting examples include paragraphs [0255]. Applicant will note that this is exemplary and other instances may exist. It is requested that all instances be corrected.
Appropriate correction for all objections to the Specification is required.

Claim Objections
The claims are objected to because of the following informalities.
Claim 29 recites “and determining presence of features derived from…”, which should be amended to recite “and determining a presence of features derived from…” or similar.
Appropriate correction is required.
Claim Interpretation
35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a therapy model configured to correct the thyroid health issue in claim 25, where (A) “model” is a generic placeholder for performing the claimed function, (B) model is modified by the functional language “configured to”, and (C) model is modified only by the term “therapy” and the act of correcting the thyroid health issue, which do not provide sufficient structure, material, or acts for performing the claimed function. One of skill in the art would have no recourse but to turn to the specification to derive a structure for the “therapy model” limitation, which is discussed in [0229-0248] of the specification, but does not provide an algorithm for implementing a therapy model to correct the thyroid health issue. See below regarding issues under 112(a) and 112(b) arising from this claim interpretation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 is rejected because, as outlined above under 35 USC 112(f), the disclosure does not contain adequate structure to perform the claimed functions of correct the thyroid health issue using a therapy model because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. The Specification discloses generating a therapy model configured to correct or otherwise improve a state of the disease or condition at Block S150 of FIG. 1E, which functions to identify or predict therapies (e.g., probiotic-based therapies, prebiotic- based therapies, phage-based therapies, small molecule-based therapies (e.g., selective, pan- selective, or non-selective antibiotics), etc.) that can shift a subject's microbiome composition and/or functional features toward a desired equilibrium state in promotion of the subject's health (e.g., toward a microbiome that is not indicative of a thyroid health issue, or to correct or otherwise improve a state or symptom of a thyroid health issue) at [0237], but does not disclose either a specific algorithm for correcting the thyroid health issue or how a therapy model could perform such an act. 
With respect to the limitations, adequate written description for specific programming to carry out said functions in computer-related inventions requires disclosure of the algorithm by which to perform said function. Without the algorithm disclosed, it is unclear as to the exact structure that performs said function (see Finisar Corp. v. DirecTV Group Inc., 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); Halliburton Energy Services v. M-I LLC 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008)). This raises issues under 112(a) because without the respective algorithms disclosed, one is not apprised of the inventor or joint inventor having possession of the claimed invention.

35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 25-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 25 recites the limitation “A method for at least one of characterizing, diagnosing, and treating a thyroid health issue in at least a subject”, wherein the method comprises steps for transforming the supplementary dataset and features extracted from at least one of the microbiome composition dataset and the microbiome functional diversity dataset into a characterization model of the thyroid health issue and promoting a therapy to the subject with the thyroid health issue, upon processing a sample from the subject with the characterization model, in accordance with the therapy model. The claim does not recite steps for diagnosing and explicitly treating a thyroid issue. Therefore it is unclear whether the method is drawn to characterizing, diagnosing, and treating a thyroid health issue in at least a subject, or to generating a therapy model configured to correct the thyroid health issue based upon the characterization model and to promoting a therapy to the subject with the thyroid health issue, upon processing a sample from the subject with the characterization model, in accordance with the therapy model. Clarification via claim amendment is requested.
	Claim 25 is indefinite because the preamble only recites an intended use, the population of subjects from which the samples are received is not required to comprise subjects with a thyroid health issue, and a supplementary dataset “informative of characteristics associated with the thyroid health issue” “associated with at least a subset of the population of subjects” is received and used to produce a characterization model of the thyroid health issue. It is not clear whether a thyroid health issue can be characterized if an embodiment of the claimed subject matter analyzes only subjects not exhibiting a thyroid health issue. For examination purposes, the claim is interpreted as a subset of the population of subjects from which the samples are received exhibit a thyroid health issue.
	Claim 25 recites the limitation “receiving an aggregate set of samples from a population of subjects”. The conventional meaning of aggregate is combined, while claim 25 recites “processing nucleic acid content of each of the aggregate set of samples”, and dependent claim 26 requires further recites analysis of subsets of samples which do not exhibit thyroid health issues, which would require analysis of individual samples that are not combined. Further, the Specification in Table A at [0065] shows analysis of individual samples. For examination purposes, the claims have been interpreted as analyzing individual samples.
	Claim 25 recites the limitation “at a computing system in communication with the sample handling network, generating a microbiome composition dataset and a microbiome functional diversity dataset for the population of subjects upon processing nucleic acid content of each of the aggregate set of samples with a fragmentation operation, a multiplexed amplification operation using a set of primers, a sequencing analysis operation, and an alignment operation”. It is not clear if the limitation requires the physical steps of fragmentation, amplification, and sequencing of nucleic acids, or the virtual step of alignment. The use of the term “upon” suggests that the steps of the claim are subsequent to the nucleic acid processing steps recited above. For the purpose of examination the claim has been interpreted as not requiring steps of physical manipulation of nucleic acids and instead requiring analysis of data derived from physical manipulation of nucleic acids.
	Claim 25 recites the limitation “promoting a therapy to the subject”. It is not clear if the claims require a therapeutic step or a recommendation of a therapy step. For examination purposes, the claim is interpreted as requiring a recommendation of a therapy step.
Claim 27 recites the limitation “characterizing the mental health issue in association with a subset of the set of functional aspects”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a mental health issue. For examination purposes, it is assumed that Applicant did not intend to recite “mental health issue”, but instead intended to recite a thyroid health issue as is recited in claim 25. Clarification via claim amendment is requested. 
Claim 27 contains the trademark/trade name “Kyoto Encyclopedia of Genes and Genomes (KEGG).” Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a database with variable content at different points in time and, accordingly, the identification/description is indefinite.
Regarding the claim limitation that invokes 112(f): Claim limitation “a therapy model configured to correct the thyroid health issue” in claim 25 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The Specification indicates generating a therapy model configured to correct or otherwise improve a state of the disease or condition at [0237]. However, the claim requires a “therapy model configured to correct the thyroid health issue”, and thus is programmed to perform the claimed function. This requires the disclosure of specific programming to carry out said function and in computer-related inventions said operation requires disclosure of the algorithm with which to perform said function. The limitation is indefinite as to the structure that performs said function. Without the algorithm disclosed, it is unclear as to the exact structure that performs said function (see Finisar Corp. v. DirecTV Group Inc., 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); Halliburton Energy Services v. M-I LLC 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008)). This requires that the specification must disclose the specific way to perform the function and not what a skilled artisan would glean from the description, i.e. exemplary ways. The Specification provides possible therapies that can be identified or predicted by the therapy model ([0237] and FIG. 1E). However, there is no specific disclosure of the way in which a therapy model achieves these tasks. Without the disclosed algorithm, the claim is unclear because there are no clear and definite boundaries to inform the public of the claim scope.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more.
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method, i.e., a process, machine, or manufacture within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite judicial exceptions in the form of abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information), mathematical concepts (in particular mathematical relationships and formulas), and certain methods of organizing human activity (in particular managing personal behavior or relationships or interactions between people) are as follows:
Independent claim 25: generating a microbiome composition dataset and a microbiome functional diversity dataset for the population of subjects; processing nucleic acid content of each of the aggregate set of samples with… an alignment operation; transforming the supplementary dataset and features extracted from at least one of the microbiome composition dataset and the microbiome functional diversity dataset into a characterization model of the thyroid health issue; generating a therapy model configured to correct the thyroid health issue; and promoting a therapy to the subject with the thyroid health issue, upon processing a sample from the subject with the characterization model, in accordance with the therapy model.
Dependent claims 26-29 recite further steps that limit the judicial exceptions of generating the characterization model in independent claim 25 and, as such, also are directed to those abstract ideas. 
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or by mathematical operation because the method only requires a user to manually process a sample from a subject with a characterization model. Without further detail as to the methodology involved in “generating”, “processing”,  and “transforming”, under the BRI, one may simply, for example, use pen and paper to align sequences, generate datasets describing the microbiome composition and diversity of an aggregate set of samples, extract features from the datasets and generate a model for characterizing the thyroid health issue and identifying a therapy to correct the thyroid health issue. Some of these steps and those recited in the dependent claims require mathematical techniques as the only supported embodiments, as is supported in the Specification: generating a characterization model at [0131-0161]; processing a sample from the subject with the characterization model at [0214-0225]. Promoting a therapy is considered as a certain methods of organizing human activity.
Therefore, claim 25 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the judicial exceptions into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the judicial exceptions are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exceptions, the claim is said to fail to integrate the judicial exceptions into a practical application (MPEP 2106.04(d).III).

Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 25: receiving an aggregate set of samples from a population of subjects; and processing nucleic acid content of each of the aggregate set of samples with a fragmentation operation, a multiplexed amplification operation using a set of primers, a sequencing analysis operation (Examiner’s Note: although the processing step recited in claim 25 are interpreted as not being required as explained in the 35 USC 112(b) rejection, these actions are included in this analysis in the interest of compact prosecution).
Independent claim 25 includes the non-abstract elements of a sample handling network, a computing system, and an output device.

Considerations under Step 2A, Prong Two
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “receiving” samples and “processing” nucleic acids for sequencing, perform functions of collecting the data needed to carry out the judicial exceptions. Data gathering does not impose any meaningful limitation on the judicial exceptions, or on how the judicial exceptions are performed. Data gathering steps are not sufficient to integrate judicial exceptions into a practical application (MPEP 2106.05(g)). 
Those steps directed to insignificant extra-solution activity, such as a sample handling network for receiving samples, provide activities which are incidental to the primary process that are merely a nominal or tangential addition to the claim and do not meaningfully limit the claim. 
Further steps directed to additional non-abstract elements of “a computing system” and “an output device” do not describe any specific computational steps by which the “computer parts” perform or carry out the judicial exceptions, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the judicial exceptions. Hence, these are mere instructions to apply the judicial exceptions using a computer, and therefore the claim does not integrate that judicial exceptions into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
Therefore, the additional elements do not clearly improve the functioning of a computer, or comprise an improvement to any other technical field. Further, the additional elements do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Apte et al. (US 2015/0213193; IDS 3/01/2019 reference #8) discloses that a sample handling network for receiving samples and processing nucleic acids for sequencing are data gathering/insignificant extra-solution elements that are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, the abstract. As such, the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP2106.05(d)). The data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Apte et al. (US 2015/0213193; IDS 3/01/2019 reference #8) teaches that computing elements are routine, well-understood and conventional in the art. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0176]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than the judicial exceptions (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instant claims are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Quay (US 2013/0121968, IDS 3/01/2019 reference #5) in view of Zhou et al. (Current Microbiology, 2014, 69, p. 675-680; IDS 3/11/2019 reference #7). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Independent claim 25 discloses a method for at least one of characterizing, diagnosing, and treating a thyroid health issue in at least a subject, the method comprising:
Quay discloses diagnostic tests using changes in bacterial gastrointestinal, cutaneous and nasal microbiota associated various mammalian medical conditions (abstract).
at a sample handling network, receiving an aggregate set of samples from a population of subjects;
Quay teaches collecting samples [0024, 0081, and 0086]. Quay teaches constructing profiles of a population of patients known to have a medical condition and/or the multiplex profiles of a population of patients known to not have a medical condition [0042].
at a computing system in communication with the sample handling network, generating a microbiome composition dataset and a microbiome functional diversity dataset for the population of subjects upon processing nucleic acid content of each of the aggregate set of samples with a fragmentation operation, a multiplexed amplification operation using a set of primers, a sequencing analysis operation, and an alignment operation;
Quay teaches a computer-implemented system of diagnostic tests that arise from combining phylogenetic information about the families, genus, and species of the microbiome and their relative abundance (i.e., microbiome composition dataset) with the metabolic information contained in the metatranscriptome (i.e., microbiome functional diversity dataset) to determine the presence and absence of a disease or medical condition, and to provide compositions for use in treating the disclosed medical conditions ((abstract) and [0034-0037]). Quay teaches quantifying 16S ribosomal RNA and messenger RNA using any method known in the art including, but not limited to, quantitative polymerase chain reaction (PCR), microarray analysis, and next generation cDNA sequencing [0034, 0036]. Quay teaches fragmentation of RNA, PCR amplification, multiplexing, and bioinformatics tools, including alignment, for 16S rRNA analysis [0093-0115].
at the computing system, receiving a supplementary dataset, associated with at least a subset of the population of subjects, wherein the supplementary dataset is informative of characteristics associated with the thyroid health issue;
As Quay teaches constructing profiles of a population of patients known to have a medical condition and/or the multiplex profiles of a population of patients known to not have a medical condition [0042], it is considered that information conveying the medical condition status of the patients fairly teaches a supplementary dataset.
at the computing system, transforming the supplementary dataset and features extracted from at least one of the microbiome composition dataset and the microbiome functional diversity dataset into a characterization model of the thyroid health issue;
Quay teaches generating multiplex profiles (i.e., a characterization model) by combining data with respect to microorganism 16S rRNA levels in a sample with metatranscriptome data from a sample to provide a profile which may be represented in a table, graphically or schematically [0133].
based upon the characterization model, generating a therapy model configured to correct the thyroid health issue; and
Quay teaches a module configured to compare a multiplex profile of a metatranscriptome profile and a metagenomic profile to a multiplex profile of a population of mammals diagnosed with said medical condition to determine the presence or absence of the medical condition [0034-0037]. Quay teaches treating the diagnosed patient by identifying an imbalance of microbes in a sample from said patient; and restoring or correcting disease- or medical condition-related imbalances in the microbiome based on the microbiome profile with culture-conditioned formulations in which the transcriptome activity of the administered organisms is optimized (i.e., a therapy model) [0013; 0027-0033]. Quay teaches further treatments at [0153-0220].
at an output device associated with the subject and in communication with the computing system, promoting a therapy to the subject with the thyroid health issue, upon processing a sample from the subject with the characterization model, in accordance with the therapy model.
Quay teaches that a digital processing device includes a display to send visual information to a user [0226]. Quay teaches module configured to (i) determine a metagenomic profile by receiving and quantifying metagenomic information for at least a portion of 16S ribosomal RNA of a sample (i.e., from the subject) from said mammal; (ii) determine a metatranscriptome profile by receiving and quantifying metatranscriptome information for at least a portion of messenger RNA of said sample; (iii) compare a multiplex profile of a metatranscriptome profile and a metagenomic profile to a multiplex profile of a population of mammals diagnosed with said medical condition to determine the presence or absence of the medical condition; and (iv) generate a report of the result of the comparison, the report comprising a diagnosis [0034-0037]. Quay teaches methods of treatment at [0153-0220].
Quay does not explicitly teach examining a thyroid health issue. 
However, the prior art to Zhou discloses an analysis of the changes in intestinal microbiota in hyperthyroid patients which can be helpful to restore the balance of the gut microbiota, reduce the complication of gastrointestinal symptoms, and develop new therapies of hyperthyroidism (p. 675, col. 2, par. 2). Zhou teaches identifying differences in the gut microbiome of hyperthyroid samples in comparison to healthy samples (p. 677, col. 2, par. 2 through p. 679, col. 2, par. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Quay with the hyperthyroid and healthy samples of Zhou because both references teach methods for analyzing microbiomes and Quay teaches a wide variety of medical conditions to be diagnosed and/or treated, including a cancer, an infection, an inflammatory disease, an autoimmune disease, a hormonal disease, a psychological disease or a metabolic disease. The motivation would have been to analyze changes in the gut microbiome caused by hyperthyroidism because thyroid hormones are known to have effects on the gastrointestinal tract at all levels of organization, and clinicians have long recognized that an association exists between gastrointestinal symptoms and thyroid disease, as taught by Zhou (p. 675, col. 2, par. 2).
With respect to dependent claim 26 further limited to generating the characterization model to comprising a statistical analysis of the microbiome composition features and microbiome functional features between a first subset of the population of subjects exhibiting the thyroid health issue and a second subset of the population of subjects not exhibiting the thyroid health issue, Quay teaches constructing profiles of a population of patients known to have a medical condition and/or the multiplex profiles of a population of patients known to not have a medical condition [0042]. Quay teaches identifying changes in certain bacteria (i.e., microbiome composition) and gene transcription (i.e., functional features) of patients with disease by comparison to patients who do (i.e., a first subset) and do not have the disease (i.e., a second subset) [0144-0152]. 
Quay does not specifically a statistical analysis.
However, Zhou teaches performing a statistical analysis of the copy numbers of different bacterial species in hyperthyroid samples to control samples (p. 678, col. 2, par. 3 through p. 679, col. 1, par. 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Quay in view of Zhou with the statistical analysis of Zhou because both references teach methods for analyzing microbiomes. The motivation would have been to provide a statistical assessment of which bacteria are affected by hyperthyroidism, as taught by Zhou (p. 678, col. 2, par. 3 through p. 679, col. 1, par. 1).
With respect to dependent claim 27 further limited to generating the characterization model to comprising extracting candidate features associated with a set of functional aspects of microbiome components and characterizing the thyroid health issue in association with a subset of the set of functional aspects, the subset derived from at least one of clusters of orthologous groups of proteins features, genomic functional features from the Kyoto Encyclopedia of Genes and Genomes (KEGG), chemical functional features, and systemic functional features, Quay teaches using metatranscriptomics in combination with the microbial 16S rRNA profile of a sample to create a multiplex profile which allows for diagnosis (i.e., characterization) of a medical condition based upon the functional and metabolic activity (i.e., chemical or systemic functional features) of microbes associated with the medical condition. As Quay teaches using identified functional and metabolic activity of microbes associated with the medical condition, it is considered that Quay fairly teaches the limitation regarding extracting candidate features associated with a set of functional aspects of microbiome components.
B.	Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Quay in view of Zhou, as applied to claims 25-27, and in further view of Honda et al (US 2014/0341921, IDS 3/01/2019 reference #6). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
	With respect to claims 25-27, the prior art to Quay in view of Zhou discloses microbiome-based diagnostic tests for thyroid health issues as described above.  The prior art to Quay and Zhang do not specifically disclose the limitations of claim claim 28 directed to generating the characterization model of the thyroid health issue to comprising a characterization that is diagnostic of at least one symptom of hypothyroidism.
However, the prior art to Honda discloses pharmaceutical compositions containing these bacteria species, which have been shown to induce accumulation of regulatory T cells (Treg cells) in the colon and suppress immune functions, that can be used to prevent and treat immune-mediated diseases such as autoimmune diseases (abstract). Honda teaches that their composition is useful for treating numerous types of thyroid disease, including hyperthyroidism and hypothyroidism [0109].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, in the course of routine experimentation and with a reasonable expectation of success, the methods of Quay in view of Zhou to examine the symptoms of hypothyroidism as taught by Honda because hypothyroidism, like hyperthyroidism, would also be expected to affect the microbiome. The motivation would have been to prevent or treat infectious diseases in an individual whose resistance to the infectious diseases is impaired, for example because of damage due to excessive inflammation caused by the immunity or due to an alteration of the patient's microbiome, as taught by Honda [0111].
With respect to dependent claim 29 further limited to generating the characterization model of the thyroid health issue to comprising determining features derived from 1) a set of taxa of TABLE A, and 2) a set of one or more functional groups of TABLE A, Quay teaches identifying changes in Bacteriodes species (i.e., within the Bacteroides taxa shown in Table A) [0145-0148] and decarboxylase gene transcription [0146 (i.e., within the Carbohydrate Metabolism Function shown in Table A) in patients with a disease.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. 	Claims 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 12-16, and 16-19 of U.S. Patent No. 10,790,043 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a genus (thyroid health condition) of the species (Hashimoto’s thyroiditis condition) of US 10,790,043. The steps of both sets of claims are drawn to methods for generating a characterization model for a thyroid health condition.
The differences between the instant application and the patent are:
The type of disease being analyzed. The claims of US 10,790,043 are drawn to generating a characterization model for Hashimoto’s thyroiditis condition, while the claims of the instant application are drawn to generating a characterization model for a thyroid health condition. As Hashimoto’s thyroiditis is a species of the generic recitation of a thyroid health condition, the instant application anticipates US 10,790,043. Further, as a thyroid health condition encompasses Hashimoto’s thyroiditis, and the instant application discloses that a thyroid health issue includes hypothyroidism or Hashimoto's Disease, it would be obvious for the thyroid health condition recited in the claims to include Hashimoto’s thyroiditis.
The absence of a sample handling network receiving an aggregate set of samples from a population of subjects, a computing system, and an output device. As US 10,790,043 discloses receiving an aggregate set of samples from a population of subjects (abstract) a sampling handling network (col. 7, lines 44-50), computing system (col. 7, lines 51-59), and an output device (abstract), it would be obvious for analysis recited in the claims of US 10,790,043 to include the disclosed sample handling network and the computing systems.
The absence of hypothyroidism recited in claim 27. As US 10,790,043 discloses that Hashimoto's Thyroiditis is an autoimmune disease that causes hypothyroidism (col. 26, lines 24-25), it would be obvious for the hypothyroidism recited in the claims to include Hashimoto’s thyroiditis.
2.	Claims 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,357,157 B2 in view of Zhou et al. (Current Microbiology, 2014, 69, p. 675-680; IDS 3/11/2019 reference #7). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a genus (thyroid health condition) of the species (Hashimoto’s thyroiditis condition) of US 10,790,043. The steps of both sets of claims are drawn to methods for generating a characterization model for a thyroid health condition.
The differences between the instant application and the patent are:
The type of disease being analyzed. The claims of US 10,357,157 are drawn to characterizing, diagnosing, and treating a condition, while the claims of the instant application are drawn to characterizing, diagnosing, and treating a thyroid health condition. As the claims of US 10,357,157 disclose methods for analyzing the microbiome for any condition, it would have been obvious to analyze a thyroid health condition, which are known to have effects on the gastrointestinal tract at all levels of organization, and clinicians have long recognized that an association exists between gastrointestinal symptoms and thyroid disease, as taught by Zhou (p. 675, col. 2, par. 2). Further, as Zhou identifying differences in the gut microbiome of hyperthyroid samples in comparison to healthy samples (p. 677, col. 2, par. 2 through p. 679, col. 2, par. 2), it would have been obvious to use the method of US 10,357,157 to characterize, diagnose, and treat a thyroid health condition because it is already known in the art that a thyroid health condition affects the microbiome.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                                                                                                                                                                                                        
/Lori A. Clow/Primary Examiner, Art Unit 1631